



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



NCR Canada Ltd. v. International Brotherhood of 
  Electrical Workers, Local 213,









2015 BCCA 44




Date: 20150205

Docket:
CA041653

IN THE MATTER OF SECTION 100 OF THE
LABOUR
RELATIONS CODE OF
BRITISH COLUMBIA
, RSBC 1996, c. 244

Between:

NCR Canada Ltd.

Appellant



And

International
Brotherhood of Electrical Workers, Local 213

Respondent






Before:



The Honourable Chief Justice Bauman

The Honourable Madam Justice Levine

The Honourable Mr. Justice Goepel




On appeal from:  An
award of the Labour Relations Board, dated February 28, 2014 (
NCR Canada
Ltd. v. International Brotherhood of Electrical Workers, Local 213
(Pension
Amendment Grievance), Vancouver, British Columbia).




Counsel for the Appellant:



D.G. Wong and
M.G. Orieux





Counsel for the Respondent:



J.A. MacTavish and
E.J.M. Luther





Place and Date of Hearing:



Vancouver, British
  Columbia

December 8, 2014





Place and Date of Judgment:



Vancouver, British
  Columbia

February 5, 2015









Written Reasons by:





The Honourable Mr. Justice Goepel





Concurred in by:





The Honourable Chief Justice Bauman





The Honourable Madam Justice Levine






Summary:

Appeal from the award of a
labour arbitrator. In January 2002, the appellant offered its employees a
one-time opportunity to switch from their current defined benefit pension plan
to a defined contribution plan. Nineteen members of the respondent union elected
to stay with the defined benefit plan. In December 2012, the appellant amended
the pension plan, requiring employees to switch to the defined contribution
plan. The respondent filed a grievance on the ground that the appellant employer
was estopped from such an amendment based on representations that it had made.
The arbitrator made an award in favour of the respondent. Held: appeal
dismissed. This Court does not have the jurisdiction to hear the appeal because
the question it raises, even if it was a matter of general law, pertains to the
principles of labour relations. Thus, the appeal falls within the jurisdiction
of the Labour Relations Board.

Reasons for Judgment of the Honourable
Mr. Justice Goepel:

[1]

The appellant, NCR Canada Ltd. (NCR), appeals from the award of a labour
arbitrator. At the outset of the hearing, the respondent
,
International
Brotherhood of Electrical Workers, Local 213 (the Union), applied to quash
the appeal on the grounds that this Court does not have jurisdiction. This is because,
in its submission, the review authority over the arbitrators award is the
Labour Relations Board (the LRB), pursuant to s. 99(1) of the
Labour
Relations Code
, R.S.B.C. 1996, c. 244 (the 
Code
).

[2]

After hearing submissions on the jurisdiction issue, the division quashed
the appeal with reasons to follow. These are the reasons.

BACKGROUND


[3]

NCR is a multinational company with a bargaining unit of approximately
60 employees in British Columbia represented by the Union. NCR has a pension
plan for its employees that is Canada-wide and includes management staff as
well as union and non-union employees. There are 850 to 860 employees who are
subject to the plan.

[4]

Prior to 2001, all employees were in a defined benefit pension plan. In
2001, NCR announced it was introducing a defined contribution plan option that
would become effective January 1, 2002 and would apply to all new employees.
Employees who had joined NCR prior to January 1, 2002 were given a one-time
opportunity to choose between their current defined benefit plan and the new
defined contribution plan. Nineteen members of the Union bargaining unit
elected to stay in the defined benefit plan.

[5]

In 2012, NCR decided to amend the pension plan effective January 1, 2013.
Pursuant to that amendment, all members still participating in the defined
benefit component of the plan would have to change to the defined contribution
plan, as of January 1, 2013. NCR notified all Canadian employees of the pension
plan amendment on November 13, 2012.

[6]

On December 13, 2012, the Union, pursuant to the provisions of the
collective agreement, filed a grievance on behalf of the 19 employees who had
opted to remain in the defined benefit plan in 2002. The issue on the
arbitration was whether NCR was estopped from amending the plan and requiring
the 19 employees to participate in the defined contribution plan because of the
representations made to these employees in 2001.

[7]

The collective agreement addressed the issue of non-salary remuneration,
which it termed fringe benefits. Fringe benefits included the NCR pension plan.
Pursuant to the provisions of the collective agreement, any claims applicable
to fringe benefits were subject to the grievance and arbitration provisions
contained in the collective agreement.

[8]

At the arbitration NCR submitted that article 24.06 of the collective
agreement, which through subsequent but unrelated amendments became article
25.06, precluded the Union from relying on the equitable doctrine of estoppel.
That clause read:

24.06   Entire Agreement


This Agreement constitutes the entire agreement between the
Parties with respect to the transactions contemplated in this Agreement and
supersedes all prior agreements, understandings, negotiations and discussions,
whether oral or written, of the Parties. There are no representations,
warranties, covenants, conditions or other agreements, express or implied,
collateral, statutory or otherwise, between the Parties in connection with the
subject matter of this Agreement, except as specifically set forth herein and
the Parties have not relied and are not relying on any other information,
discussion or understanding in entering into and completing the transactions
contemplated by this Agreement.

[9]

NCR also relied on article 9.04 of the collective agreement, which addressed
the power of an arbitration board in a grievance or arbitration proceeding:

9.04
In reaching its decision,
the Board of Arbitration shall be governed by the provisions of this Agreement.
The Board of Arbitration shall not be vested with the power to change, modify,
or alter this Agreement in any of its parts but may, however, interpret its
provisions.

[10]

The arbitrator found in favour of the Union. She held that NCR was
estopped from requiring the 19 employees to change to the defined contribution
plan.

POSITION OF THE PARTIES

[11]

In this appeal, NCR submits that it was inappropriate, in the circumstances,
for the arbitrator to apply the doctrine of estoppel. It submits that the
elements necessary to give rise to an estoppel were not present. In the
alternative, NCR submits that even if those necessary elements giving rise to
an estoppel were present, the parties had agreed to express language in the
collective agreement precluding either party from relying upon any
representation outside the collective agreement. NCR submits that this language
precluded the operation of estoppel in the circumstances.

[12]

In regards to the jurisdiction issue, NCR submits that this Court has the
jurisdiction to hear the appeal because the arbitration award affects both
union and non-union employees. In those circumstances, NCR submits that the
award raises a question of general law. This is because, in its submission, a
question of estoppel that affects both the rights of union and non-union
employees arises outside of the labour relations context because, among other
things, the real basis of the award is not the interpretation of a collective
agreement or an issue of estoppel in relation to rights that arise under a
collective agreement. On that basis, it contends that the policy objectives of
the labour relations regime are not engaged. As a result, it submits that the
question of whether the doctrine of estoppel ought to apply is a question of
general application that is within the jurisdiction of this Court to consider
on appeal.

[13]

The Union takes a contrary position. It submits that the labour arbitrators
determinations regarding estoppel, both factual and legal, are reviewable
exclusively by the LRB and that this Court has no jurisdiction to entertain
this appeal. It submits that the real basis of the award is a factual
determination that the 19 employees in question were entitled to remain under
the defined benefit plan. It submits that this is not a question of general law
and that the arbitrators decision is not necessarily a binding determination
of the rights of non-union employees. In the alternative, the Union submits that
if the basis of the award gives rise to a question of general law, it concerns
a question of labour relations as expressed in the
Code
so as to bring
it within s. 99 of the
Code
.

LEGISLATIVE SCHEME

[14]

Sections 99 and 100 of the
Code
provide alternative methods of
reviewing arbitration awards:

Appeal jurisdiction of Labour
Relations Board

99

(1) On application by
a party affected by the decision or award of an arbitration board, the board
may set aside the award, remit the matters referred to it back to the
arbitration board, stay the proceedings before the arbitration board or
substitute the decision or award of the board for the decision or award of the
arbitration board, on the ground that

(a) a party to
the arbitration has been or is likely to be denied a fair hearing, or

(b) the
decision or award of the arbitration board is inconsistent with the principles
expressed or implied in this Code or another Act dealing with labour relations.

(2) An application to the board under
subsection (1) must be made in accordance with the regulations.

Appeal jurisdiction of Court of
Appeal

100
On application by a
party affected by a decision or award of an arbitration board, the Court of
Appeal may review the decision or award if the basis of the decision or award
is a matter or issue of the general law not included in section 99 (1).

LEGAL PRINCIPLES

[15]

The question of this Courts jurisdiction to review decisions of labour
arbitrators has been frequently before this Court. The jurisdiction is narrow. In
United Steelworkers Local 9346 (Elkview Operations) v. Teck Coal Limited
,
2013 BCCA 485 [
United Steelworkers
], Bennett J.A. reviewed the
applicable legal principles:

[13]      The LRB and this Court do not have concurrent
reconsideration powers. (
Kinsmen Retirement Centre Association v. Hospital
Employees Union, Local 180
(1985), 63 B.C.L.R. 292 at 297 (C.A.)). In
Kinsmen
,
Mr. Justice Lambert, for the Court, drew the following conclusions when
assessing jurisdiction (at 298):

1.         That if the real
substance and determinative constituent of an award is inconsistent with the
principles expressed or implied in the Labour Code, or another Act dealing with
labour relations, then, even if the real substance is or involves a matter or
issue of the general law, and even if there are subsidiary aspects of the award
which could not, in themselves, found jurisdiction in the board, the Labour
Relations Board and only the Labour Relations Board has jurisdiction, and it
can grant all or any of the remedies set out in s. 108(1) [now s. 99];

2.         If the real substance
and main constituent of an award is a matter or issue of the general law, and
if the Labour Relations Board does not have jurisdiction, then this court has
jurisdiction and can grant any appropriate remedy, notwithstanding that other
subsidiary aspects of the award would not, in

themselves, be a ground
for giving

this court jurisdiction;

3.         If the real substance of
an award is not such as to give jurisdiction to either the Labour Relations
Board or this court, then the award is final and conclusive.

[14]      In
Martin-Brower of Canada Ltd. v. General Truck
Drivers & Helpers
,
Local 31
(1994), 87 B.C.L.R. (2d) 292 at
para. 25 (C.A.), this Court considered the existing jurisprudence, and set out
an analytical framework for jurisdictional issues:

[I]s the main or determining
ingredient of the award a matter or issue of the general law? If not, the Court
of Appeal has no jurisdiction. If so, is that matter or issue of the general
law included in section 108(1) [now s. 99]? If it is, then again the Court of
Appeal has no jurisdiction. Only if the basis of the award is a matter or issue
not included in s. 108(1) does this Court have a power to review the award
under s. 109(1) [now s. 100].

[15]      The Court in
Martin-Brower
also discussed
the limited nature of the Court of Appeals jurisdiction to review an arbitrators
decision. At para. 32, the Court said:

There will be many circumstances in
which labour arbitrators are called upon to hear and to weigh legal arguments,
and to reach conclusions as to what common-law principles, or statutory
provisions, apply to the facts giving rise to the arbitration procedure. It is
clear from the legislative scheme for review of arbitration awards that not
every . . . issue of the general law . . . falls outside the ambit of review
by the Industrial Relations Council under s. 108 [now s. 99]. Nor will every
error of law by an arbitrator found an appeal to this Court, even if the error
in law is the basis of the award.
To found jurisdiction in this Court, to
paraphrase s. 109(1) [now s. 100], it must be shown that the basis of the award
is an issue of the general law, and that that issue is one beyond the scope of
review by the Industrial Relations Council, having due regard for its broad
mandate under s. 108(1)(
b
) [now s. 99] to provide remedies where . . .
the decision or award of the arbitration board is inconsistent with the
principles expressed or implied in this Act
. . . [Emphasis added.]

[16]      The narrow scope of this Courts jurisdiction was
confirmed in
Chilliwack School District No. 33 v. Chilliwack Teachers Association
,
2005 BCCA 411 at para. 13 (
sub nom
.
British Columbia Public School
Employers Assn. v. British Columbia Teachers Federation
), where Mr.
Justice Esson said:

[13]      The legislative history
of sections 99 and 100 of the
Code
 the original provisions of which
were proclaimed effective on January 14, 1974, when the
Code
was known
as the
Labour Code of British Columbia
, S.B.C. 1973 (2d Sess.), c. 122 
and the general history of labour relations in this Province in the preceding
75 years
support the view that the legislative intent in enacting sections
99 and 100 was to confer a narrowly restricted jurisdiction upon the court.
[Emphasis added.]

[17]      What follows in Esson J.A.s reasons for judgment
is a useful review of the history of the legislation and the decisions of this
Court from Madam Justice Southins reasons for judgment in
Health Employers
Assn. of British Columbia v. British Columbia Nurses Union
, 2003 BCCA 608
[
Castlegar & District Hospital
].

[18]      In support of the limited jurisdiction of this
Court, Esson J.A. also refers to s. 82(2), where it states that the arbitrator
must apply principles consistent with the industrial relations policy of this
Code
,
and is not bound by a strict legal interpretation of the issue in dispute (
Chilliwack
School District
, at para. 23).

[19]      Thus, even if the matter is an issue of general
law, that does not end the analysis. It must also be an issue of general law
not included in s. 99(1) in order for this Court to have jurisdiction. As Esson
J.A. said, at para. 27 (citing para. 35 of the reasons of Mr. Justice Finch (as
he then was) in
Martin-Brower
):

It was not the intention of the
legislature that every time an arbitrator applies principles or concepts
deriving from law of general application that an appeal should lie to this
Court. Such an interpretation overlooks entirely the closing words of s. 109(1)
[now s. 100] as well as s. 108 [now s. 99] of the Act, and the important
supervisory role conferred by the legislature upon the Industrial Relations
Council.

[20]      Mr. Justice Esson concluded that few principles of
general law are not included in section 99 (at para. 34). In addition, at
para. 50, Esson J.A. reiterated the steps this Court needs to consider when
assessing whether it has jurisdiction (citing Chief Justice Finchs reasons in
Health
Employers Assn. of B.C. v. B.C. Nurses Union
,

2005 BCCA 343 at
para. 49):

1.         Identify the real basis
of the award;

2.         Determine
whether the basis of the award is a matter of general law;

3.         If the
basis of the award is a matter of general law, determine whether it raises a
question or questions concerning the principles of labour relations, whether
expressed in the
Labour Relations Code
or another statute.

[21]      If the answer to the
third question is yes, then the matter falls within the jurisdiction of the
LRB. If no, then this Court has jurisdiction to entertain the review.

[16]

In summary, s. 100 of the
Code
limits the reviewing jurisdiction
of this Court to those arbitration awards the real basis of which is a matter
of general law falling outside of s. 99(1) of the
Code
. Even if the real
basis of the arbitration award is a
prima facie
matter of general law, such
as the operation of the doctrine of estoppel, this Court is without
jurisdiction if the substance of the matter concerns principles of labour
relations, which turns the
prima facie
question of general law into one
of specific application that is within the expertise of the LRB:
United
Steelworkers
at para. 19.

DISCUSSION

[17]

I agree with the Union that the real basis of the arbitration award is the
determination of whether the 19 employees in question were entitled to remain
under the defined benefit plan. In order to make that determination, the
arbitrator considered and applied the principles of estoppel. In particular,
the labour arbitrator considered the correct approach to the doctrine of
estoppel in the context of a collective bargaining relationship. This is a
question of the specific application of the doctrine of estoppel to the
collective bargaining context, which on review is a matter falling within the
expertise and jurisdiction of the LRB.

[18]

NCR takes the position that the question on appeal is of general
application because the arbitration award may impact non-union employees. I
disagree. The contingent fact of whether or not non-union employees are
affected by a particular arbitration decision is not determinative of whether
the issues in a given case are invariably tied to the industrial relations
context and whether, as a result, those issues give rise to questions
pertaining to the principles of labour relations.

[19]

In discussing NCRs submission that article 24.06 prevented the
application of the doctrine of estoppel, the arbitrator said at page 32:

In the
Waste Management
case cited by the Union,
arbitrator Burkett commented that a clause that is relied upon, within a
collective bargaining relationship, to deny access to the equitable doctrine of
estoppel .... must be construed cautiously (para. 6). Arbitrator Burkett went
on to give the following three labour relations policy reasons for taking a
cautious approach:

7.         This is
so, firstly, because the application of the estoppel doctrine contributes to
harmonious labour relations by preventing a party to a collective agreement
from resiling from a representation made to the other side that it is content
not to rely upon its strict legal rights where the effect of resiling would be
to detrimentally affect the other party.

8.         This is
so, secondly, because, given the disruptive implication, i.e. the possible
discontinuance of all practices that are not strictly in conformance with the
language of the collective agreement, the language must evidence a clear
intention to this effect.

9.         Finally,
this is so because
the effect of not adopting a cautious approach might be
to complicate the collective bargaining process - a process that should not be
made more complicated than it already is except where a more complicated
process is required in order to address an issue that has been clearly and
unequivocally raised
.

I agree with and adopt the approach taken by
arbitrator Burkett and the policy reasons upon which that approach is based.

[Emphasis added.]

[20]

The labour arbitrator took into account the provisions of the collective
agreement between NCR and the Union. She considered and applied principles
consistent with and internal to the industrial relation policies of the
Code
.
To the extent it can be said that the basis of the arbitration award appears to
have been a
prima facie
matter of general law, it raised questions
concerning the principles of labour relations. This includes considering whether
the application of the doctrine of estoppel in the circumstances would affect
the prospect of open, fair and reasonable negotiations between the parties when
negotiating further collective agreements, This type of enquiry engages the
core expertise of the labour arbitrator and, on appeal, the expertise of the
LRB as it pertains to the principles and policies of labour relations. As a
result, the questions raised in this appeal are not questions of general
application but rather questions of specific application in labour relations.

[21]

For the reasons set out above, this Court quashed the appeal.

The
Honourable Mr. Justice Goepel

I agree:

The Honourable Chief Justice
Bauman

I agree:

The Honourable Madam Justice
Levine 


